Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 12/31/2020. Claims 1, 4-5, 7, and 9-11 have been amended. Claims 1-11 are allowed.
Response to Arguments
3.	35 U.S.C 112(a) written description requirement rejection for claim 1-11 has been withdrawn in light of the amendment to the specification filed on 12/31/20 and explanation provided in Remarks filed on 12/31/20.
4.	35 U.S.C 101 abstract idea rejection for claim 1-11 has been withdrawn in light of the amendment to claim filed on 12/31/20.
					Allowable Subject Matter
5.        The following is an examiner’s statement of reasons for allowance for claim 1:  
	 None of the prior art on record taken either alone or in obvious combination disclose the “supplying the trajectory of constrained input values and the trajectory of flat desired states to a flatness-based feedforward control procedure, and generating the control variable trajectory for the actuator from the trajectory of constrained input values and the trajectory of flat desired states with the flatness-based feedforward control procedure, operating the actuator to influence an input variable of the hydraulic system based on the generated control variable trajectory” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
6.	Claims 2-11 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116